Case: 1:19-cv-00755-DRC-SKB Doc #: 12 Filed: 06/19/20 Page: 1 of 3 PAGEID #: 372




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 CHRISTOPHER DANGERFIELD,

              Petitioner,
                                             Case No. 1:19-cv-755
       v.                                    JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Bowman
 WARDEN, LONDON
 CORRECTIONAL INSTITUTION,

              Respondent.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s Report and

Recommendation (Doc. 8), recommending this Court transfer the case to the Sixth

Circuit as a second or successive habeas corpus petition.

      Second or successive habeas petitions require circuit court approval before they

can proceed in district court. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or

successive application permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an order authorizing the

district court to consider the application.”); Gonzalez v. Crosby, 545 U.S. 524, 528

(2005) (“A state prisoner may not file [a second or successive habeas corpus petition]

without precertification by the court of appeals that the petition meets certain

stringent criteria.”). Without precertification, this District Court lacks jurisdiction.

See Burton v. Stewart, 549 U.S. 147, 152–53 (2007) (per curiam) (concluding the

district court did not have jurisdiction to hear a second or successive petition absent

circuit court authorization).
Case: 1:19-cv-00755-DRC-SKB Doc #: 12 Filed: 06/19/20 Page: 2 of 3 PAGEID #: 373




         The first Report and Recommendation (Doc. 8) recommended this Court

transfer Petitioner Christopher Dangerfield’s (“Dangerfield”) Petition (Doc. 1) to the

Sixth Circuit as a second or successive. (See Doc. 8 at #353 1). It also recommended

denying Respondent Warden of London Correctional Institution’s Alternative Motion

to Dismiss. (Id.). Objections were due January 3, 2020, and none were filed.

         While that Report and Recommendation was pending, Dangerfield filed a

Request for Stay and Abeyance of Proceedings. (Doc. 9). The Magistrate Judge issued

another Report and Recommendation (Doc. 10), which recommended this Court

transfer that Motion, along with all other pending motions, to the Sixth Circuit too.

(See Doc. 10 at #367–68). Objections were due February 19, 2020, and none were filed.

On March 30, 2020, Dangerfield filed a Motion to Terminate and Transfer his petition

to the Sixth Circuit. (Doc. 11). In that Motion, he requested this Court “terminate this

case and transfer it to the Sixth Circuit.” (Id. at #370). No response was filed.

         Reviewing Dangerfield’s Petition, this Court finds that it is second or

successive, as he raises a challenge to the validity of the same guilty plea that he

challenged in his prior petition. See Dangerfield v. Warden, No. 1:15-cv-609 (S.D.

Ohio) (Black, J.) (Doc. 16 at #202); see also 28 U.S.C. § 2244(b)(1) (“A claim presented

in a second or successive habeas corpus application under section 2254 that was

presented in a prior application shall be dismissed.”). To the extent that Dangerfield

posits a new challenge to that plea, it is still successive under 28 U.S.C. § 2244(b). He

has not shown that this new “claim relies on a new rule of constitutional law, made



1   Refers to PageID Number.


                                           2
Case: 1:19-cv-00755-DRC-SKB Doc #: 12 Filed: 06/19/20 Page: 3 of 3 PAGEID #: 374




retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable[,]” nor has he demonstrated that “the factual predicate for the claim

could not have been discovered previously through the exercise of due diligence” and

those facts “if proven and viewed in light of the evidence as a whole, would be

sufficient to establish by clear and convincing evidence that, but for constitutional

error, no reasonable factfinder would have found the applicant guilty of the

underlying offense.” 28 U.S.C. §§ 2244(b)(2)(A)–(B). Thus, Sixth Circuit authorization

is needed before this Court can exercise jurisdiction.

      Therefore, the Court ADOPTS the Magistrate Judge’s Reports and

Recommendations (Docs. 8, 10) and TRANSFERS Dangerfield’s Petition (Doc. 1) and

all other pending motions to the Sixth Circuit as a second or successive petition.


      SO ORDERED.

June 19, 2020
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                           3
